Affirmed and Memorandum Opinion filed February 19, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00399-CR

                BERNARDO ALVAREZ SERRANO, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1385567

                 MEMORANDUM                     OPINION


      A jury convicted appellant of burglary of a habitation and found an
enhancement allegation to be true. The jury sentenced appellant to confinement
for ten years in the Institutional Division of the Texas Department of Criminal
Justice. Appellant filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. As of this date, no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief, and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. A discussion of the brief would add nothing to the jurisprudence of
the state. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

             Accordingly, the judgment of the trial court is affirmed.



                                             PER CURIAM




Panel consists of Chief Justice Frost and Justices Boyce and McCally.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2